Citation Nr: 0832805	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-40 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD


Tabitha G. Macko, Associate Counsel




INTRODUCTION

The veteran had honorable active service from November 1966 
to November 1969, which is considered honorable for VA 
purposes.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for low back 
disorder, finding that the veteran had not submitted new and 
material evidence to reopen the claim


FINDINGS OF FACT

1.  An unappealed rating decision dated in April 2004 denied 
entitlement to service connection for a low back disorder.

2.  The evidence submitted since the time of the RO's April 
2004 decision denying service connection for a low back 
disorder is redundant, does not relate to an unestablished 
fact, and does not raise a reasonable possibility of 
substantiating the veteran's current claim.  


CONCLUSION OF LAW

1.  The April 2004 rating decision, which denied service 
connection for a low back disorder, is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received since the time of the RO's decision 
in April 2004 denying service connection for a low back 
disorder is not new and material, and the claim for service 
connection for a low back disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in August 2006, September 2006 and December 
2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

Regarding the issue on appeal, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claims, and 
what the evidence in the claims file shows, or fails to show, 
with respect to those claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The veteran's claim for service connection for a low back 
disorder was considered and denied by the RO in a rating 
decision dated in April 2004.  That decision noted that there 
was no evidence of a low back disorder during the veteran's 
period of honorable active service between November 1966 and 
November 1969.  The veteran was notified of that decision and 
of his appellate rights by way of a letter dated in April 
2004, but did not appeal that decision.  As such, the April 
2004 rating decision represents a final decision.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

The evidence associated with the claims file subsequent to 
the April 2004 rating decision consists of service treatment 
records, VA medical records, letters from the Army Board for 
Correction of Military Records, as well as statements by the 
veteran.  However, the Board finds that this additional 
evidence is not new and material, and as such, the claim for 
service connection is not reopened and remains denied.  

While it is true that, during the period from November 2007 
to January 2004, the veteran received treatment for his low 
back, and the submission of these records could be called 
"new" in the sense that they had not previously been 
included in the claim file, at no time do these VA treatment 
records indicate that his back disorder was in any way the 
result of an incident or incidents of the veteran's period of 
honorable active service.  Therefore they are not legally 
"material."  See Reonal v. Brown, 5 Vet. App. 458 (1993) 
(medical opinion was not material where it was based on a 
veteran's recitation of events that had already been rejected 
in a previous decision on the merits); and Morton v. 
Principi, 3 Vet. App. 508 (1992) (observing that evidence of 
the veteran's current condition is not generally relevant to 
the issue of service connection, absent some competent 
linkage to military service). 

Copies of the veteran's service treatment records from 
November 1969 to March of 1970 are redundant, and therefore 
not new, because the veteran's service treatment records from 
his entire period of service, including that considered 
dishonorable for VA purposes, has been in his claim file 
since 1970.  The veteran's representative asserted that the 
reference to "Oct 68 spinal tap" in the November 1970 
entries could suggest the possibility he had been 
hospitalized for his back disorder during his period of 
service that the VA considers honorable.  However, the Board 
notes that the full sentence reads: "c/o back pain since Oct 
68 after unsuccessful spinal tap for FUO [fever of unknown 
origin]."  This sentence does not suggest the possibility 
that the veteran had been hospitalized for his back disorder 
in his earlier enlistment.  Further, as these records have 
been known to the VA since 1970, any possibility this 
sentence contained of substantiating a back injury during his 
honorable, earlier period of service, has already been.

Further, while the letters from the Army Board of Correction 
of Military Records were "new" in the sense that they had 
not previous been submitted for consideration, they were not 
material in that they had no bearing on the veteran's medical 
disability or its etiology.  Unfortunately, they only 
confirmed that his discharge had not been upgraded to an 
honorable one.  

Therefore, none of the evidence submitted since the time of 
the RO's April 2004 decision constitutes new and material 
evidence sufficient to reopen the veteran's previously-denied 
claims.  This is to say that, by itself, or when considered 
with the previous evidence of record, the newly-received 
evidence does not relate to an unestablished fact necessary 
to substantiate the veteran's claims.  Under the 
circumstances, the veteran's appeal as to the reopening of 
the finally denied claim of entitlement to service connection 
for a low back disability denied.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a low back disorder is not 
reopened and the claim remains denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


